                 Case 2:20-bk-10264-ER        Doc 275 Filed 01/21/21 Entered 01/21/21 14:19:34              Desc
                                               Main Document    Page 1 of 10


                   1   Aram Ordubegian (SBN 185142)
                       M. Douglas Flahaut (SBN 245558)
                   2   Christopher K.S. Wong (SBN 308048)
                       ARENT FOX LLP
                   3   555 West Fifth Street, 48th Floor
                       Los Angeles, CA 90013-1065
                   4   Telephone:     213.629.7400
                       Facsimile:     213.629.7401
                   5   Emails:        aram.ordubegian@arentfox.com
                                      douglas.flahaut@arentfox.com
                   6                  christopher.wong@arentfox.com

                   7   General Bankruptcy and Restructuring Counsel for
                       Debtor and Debtor-In-Possession
                   8
                                                 UNITED STATES BANKRUPTCY COURT
                   9
                                                  CENTRAL DISTRICT OF CALIFORNIA
                 10
                                                         LOS ANGELES DIVISION
                 11
                       In re                                               Case No. 2:20-bk-10264-ER
                 12
                       450 S. WESTERN, LLC, a California                   Chapter 11
                 13    Limited Liability Company,
                                                                           STIPULATION RE DISTRIBUTION
                 14                                                        OF FUNDS FROM SEGREGATED
                                    Debtor and Debtor-in-Possession.       ACCOUNT TO SECURED CREDITOR
                 15                                                        NEW CREATION ENGINEERING
                                                                           AND BUILDERS, INC.
                 16

                 17

                 18

                 19

                 20
                 21            TO THE HONORABLE ERNEST M. ROBLES, UNITED STATES BANKRUPTCY
                 22    JUDGE; AND ALL INTERESTED PARTIES:
                 23            This Stipulation is made and entered into by and among 450 S. Western, LLC, as debtor
                 24    and debtor-in-possession in the above-captioned chapter 11 case (“450 S. Western” or “Debtor”),
                 25    the Official Committee of Unsecured Creditors (the “Committee”), G450, LLC (“G450”),
                 26    Evergreen Capital Assets LP (“Evergreen”), and Philmont Management Inc. (“Philmont”), by and
                 27    through their respective counsel of record. The foregoing parties shall hereinafter be referred to
                 28    collectively as the “Parties”.
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS A NGELES


                        AFDOCS/23332351.1
                 Case 2:20-bk-10264-ER         Doc 275 Filed 01/21/21 Entered 01/21/21 14:19:34                 Desc
                                                Main Document    Page 2 of 10


                   1                                                RECITALS

                   2          A.       WHEREAS, the Debtor filed a voluntary petition on or about January 10, 2020.

                   3          B.       WHEREAS, on February 4, 2020, the Office of the United States Trustee appointed

                   4   the Committee in the above-captioned case pursuant to 11 U.S.C. § 1102(a) and (b).

                   5          C.       WHEREAS, the Debtor’s principal asset was that certain piece of real property

                   6   commonly known as 450 S. Western Ave., Los Angeles California (the “Property”).

                   7          D.       WHEREAS, on or about September 23, 2020, the Debtor filed a motion to approve

                   8   the sale of the Property pursuant to that certain Purchase and Sale Agreement with Evergreen or its

                   9   assignee, subject to overbids [Dkt. No. 188] (the “Sale Motion”).

                 10           E.       WHEREAS, after an auction held in open Court on October 14, 2020 at 10:00 a.m.

                 11    (Pacific standard time), Jake Sharp Capital (the “Buyer”) was announced as the Successful Bidder

                 12    for the Property at the final bid and purchase price of $57,500,000. On October 23, 2020, the Court

                 13    entered its order approving the sale of the Property to the Buyer under 11 U.S.C. §§ 363(b) and (f)

                 14    as Docket. No. 241.

                 15           F.       WHEREAS, on November 30, 2020, the Debtor filed the Notice of Filing of

                 16    Stipulation re: Distribution of Sale Proceeds [Dkt. No. 253] (the “Escrow Stipulation”), which inter

                 17    alia, provides that upon closing of the sale, the proceeds of the sale after payment of certain agreed

                 18    upon payments made from escrow would be held in a segregated debtor-in-possession account (the

                 19    “Segregated Account”) pending resolution of the remaining disputed secured claims.

                 20           G.       WHEREAS, on December 8, 2020, the Debtor filed its Notice of Closing of Real

                 21    Property [Dkt. No. 257] to inform the Court and all interested parties that the sale of the Property to

                 22    the Buyer closed on December 4, 2020. Upon closing, the proceeds of the sale that remained after

                 23    payment of all amounts authorized to be paid were deposited in the Segregated Account. As of

                 24    December 31, 2020, the Segregated Account held $11,173,744.91.

                 25           H.       WHEREAS, on January 8, 2021, the Debtor and New Creation Engineering and

                 26    Builders, Inc. (“New Creation”) entered into a stipulation by and through their counsel of record

                 27    whereby the parties agree New Creation shall have an allowed secured claim in the reduced amount

                 28    of $551,311.00 (the “New Creation Stipulation”). A copy of the New Creation Stipulation will be
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS A NGELES                                                          -2-
                       AFDOCS/23332351.1
                 Case 2:20-bk-10264-ER          Doc 275 Filed 01/21/21 Entered 01/21/21 14:19:34                  Desc
                                                 Main Document    Page 3 of 10


                   1   filed concurrently with this Stipulation. The New Creation Stipulation provides, among other things,

                   2   that within seven (7) days of the entry of an order approving it, the Debtor shall be authorized to

                   3   disburse $551,311.00 from the Segregated Account to New Creation, with such payment

                   4   constituting full satisfaction of the Debtor’s pre-petition and post-petition obligations to New

                   5   Creation.

                   6           I.        WHEREAS, in accordance with the Escrow Stipulation which provides that the

                   7   Debtor may disburse funds from the Segregated Account only upon “a further stipulation between

                   8   the appropriate parties and /or further order of this Court authorizing from such account,” the Parties

                   9   hereby agree and stipulate as follows:

                 10                                                STIPULATION

                 11            1.        The above Recitals are incorporated in full as if set forth herein.

                 12            2.        This Stipulation is binding on the Parties when fully executed.

                 13            3.        The Parties agree that within seven (7) days of entry of an order approving the New

                 14    Creation Stipulation, the Debtor may disburse $551,311.00 from the Segregated Account to New

                 15    Creation in full satisfaction of its secured claim.

                 16            4.        This Stipulation shall survive the dismissal or conversion of this chapter 11 case,

                 17    and shall be binding on any (i) trustee appointed, (ii) following conversion to chapter 7 of the

                 18    Bankruptcy Code, or (iii) any other successor of the Debtor.

                 19            5.        The Court shall retain jurisdiction, and the Parties consent to such retention of

                 20    jurisdiction, to resolve any disputes or controversies arising from, or related to, this Stipulation.

                 21            6.        This Stipulation may not be modified, altered, or amended without written consent

                 22    of all Parties.

                 23

                 24                                     [Signatures on the Following Pages]

                 25

                 26

                 27

                 28
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS A NGELES                                                            -3-
                        AFDOCS/23332351.1
                 Case 2:20-bk-10264-ER         Doc 275 Filed 01/21/21 Entered 01/21/21 14:19:34           Desc
                                                Main Document    Page 4 of 10


                   1      Dated:           January 13, 2021                ARENT FOX LLP

                   2

                   3                                                   By:
                                                                         Aram Ordubegian
                   4                                                     M. Douglas Flahaut
                   5                                                     Christopher K.S. Wong
                                                                         General Bankruptcy and Restructuring
                   6                                                     Counsel for Debtor and Debtor-In-Possession

                   7

                   8
                          Dated:           January __, 2021                LEWIS BRISBOIS BISGAARD &
                   9                                                       SMITH LLP
                 10

                 11                                                    By:
                                                                         Amy L. Goldman
                 12                                                      Maria L. Garcia
                 13                                                      Attorneys for Official Committee of
                                                                         Unsecured Creditors
                 14

                 15

                 16
                          Dated:       January __, 2021                    LAW OFFICES OF DAVID W.
                 17                                                        MEADOWS

                 18

                 19                                                  By:
                                                                           David W. Meadows
                 20                                                        Counsel to G450 LLC

                 21

                 22

                 23

                 24

                 25                                [Signatures Continue on the Following Page]

                 26

                 27

                 28
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS A NGELES                                                        -4-
                       AFDOCS/23332351.1
Case 2:20-bk-10264-ER   Doc 275 Filed 01/21/21 Entered 01/21/21 14:19:34   Desc
                         Main Document    Page 5 of 10
Case 2:20-bk-10264-ER   Doc 275 Filed 01/21/21 Entered 01/21/21 14:19:34   Desc
                         Main Document    Page 6 of 10
Case 2:20-bk-10264-ER   Doc 275 Filed 01/21/21 Entered 01/21/21 14:19:34   Desc
                         Main Document    Page 7 of 10
        Case 2:20-bk-10264-ER                     Doc 275 Filed 01/21/21 Entered 01/21/21 14:19:34                                      Desc
                                                   Main Document    Page 8 of 10



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

Arent Fox LLP, Gas Company Tower, 555 West Fifth Street, 48th Floor, Los Angeles, CA 90013.

A true and correct copy of the foregoing document entitled (specify): STIPULATION RE DISTRIBUTION OF FUNDS
FROM SEGREGATED ACCOUNT TO SECURED CREDITOR NEW CREATION ENGINEERING AND BUILDERS, INC.
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
1/21/2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page


2. SERVED BY UNITED STATES MAIL: On (date) 1/21/2021, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)            , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 1/21/2021                   AYLIN SOOKASSIANS                                                  /s/ Aylin Sookassians
 Date                           Printed Name                                                    Signature
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/21859689.1
        Case 2:20-bk-10264-ER                     Doc 275 Filed 01/21/21 Entered 01/21/21 14:19:34                                      Desc
                                                   Main Document    Page 9 of 10


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

Jesse S Finlayson on behalf of Creditor Philmont Management, Inc.
jfinlayson@ftrlfirm.com, bmendoza@ftrlfirm.com

M Douglas Flahaut on behalf of Attorney Arent Fox LLP
flahaut.douglas@arentfox.com

M Douglas Flahaut on behalf of Debtor 450 S. Western, LLC, a California limited liability company
flahaut.douglas@arentfox.com

Maria L Garcia on behalf of Creditor Committee OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF 450 S.
WESTERN, LLC
Maria.L.Garcia@lewisbrisbois.com, Nancy.jasso@lewisbrisbois.com

Amy L Goldman on behalf of Creditor Committee OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF 450 S.
WESTERN, LLC
Amy.Goldman@lewisbrisbois.com

Jeffrey T Gwynn on behalf of Creditor New Creation Engineering and Builders, Inc.
jgwynn@vervelaw.com

Mark S Horoupian on behalf of Interested Party Courtesy NEF
mhoroupian@sulmeyerlaw.com, mhoroupian@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com

Christian T Kim on behalf of Interested Party Christian Kim
ckim@dumas-law.com, ckim@ecf.inforuptcy.com

Richard J Laski (TR)
rlaski@wilshirellc.com

John P Lee on behalf of Creditor One Stop Financial Consulting, Inc.
jlee@kspllaw.com, admin@kspllaw.com

John P Lee on behalf of Creditor Richvest Asset Holdings, LLC.
jlee@kspllaw.com, admin@kspllaw.com

Won Lee on behalf of Attorney Square Mixx LA, Inc.
dlee@metallawgroup.com

Won Lee on behalf of Attorney Eunice Y. Tak
dlee@metallawgroup.com

Kenderton S Lynch on behalf of Creditor Evergreen Capital Assets, LP
kenlynchlaw@aol.com

Kenderton S Lynch on behalf of Interested Party Courtesy NEF
kenlynchlaw@aol.com

David W. Meadows on behalf of Creditor G 450 LLC
david@davidwmeadowslaw.com

David W. Meadows on behalf of Creditor G 450, LLC, Pontis Capital, LLC, and Five West Capital, LP
david@davidwmeadowslaw.com

David W. Meadows on behalf of Interested Party Courtesy NEF
david@davidwmeadowslaw.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/21859689.1
        Case 2:20-bk-10264-ER                     Doc 275 Filed 01/21/21 Entered 01/21/21 14:19:34                                      Desc
                                                  Main Document     Page 10 of 10


Juliet Y Oh on behalf of Interested Party Admire Capital Lending, LLC
jyo@lnbrb.com, jyo@lnbrb.com

Juliet Y Oh on behalf of Interested Party Belmont Two Investment Holdings, LLC
jyo@lnbrb.com, jyo@lnbrb.com

Juliet Y Oh on behalf of Interested Party Courtesy NEF
jyo@lnbrb.com, jyo@lnbrb.com

Aram Ordubegian on behalf of Attorney Arent Fox LLP
ordubegian.aram@arentfox.com

Aram Ordubegian on behalf of Debtor 450 S. Western, LLC, a California limited liability company
ordubegian.aram@arentfox.com

Sagar Parikh on behalf of Creditor SoCal Lien Solutions, LLC
SP@BeverlyHillsLawCorp.com

Amelia Puertas-Samara on behalf of Debtor 450 S. Western, LLC, a California limited liability company
itcdbgc@edd.ca.gov, itcdgc@edd.ca.gov

Dean G Rallis, Jr on behalf of Interested Party Courtesy NEF
drallis@hahnlawyers.com,
marias@hahnlawyers.com;mpham@hahnlawyers.com;drallis@ecf.courtdrive.com;drallis@ecf.inforuptcy.com

Victor A Sahn on behalf of Interested Party Courtesy NEF
vsahn@sulmeyerlaw.com,
pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@e
cf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com

Lovee D Sarenas on behalf of Creditor Committee OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF 450 S.
WESTERN, LLC
lsarenas@sklarkirsh.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Christopher K.S. Wong on behalf of Debtor 450 S. Western, LLC, a California limited liability company
christopher.wong@arentfox.com, yvonne.li@arentfox.com

Felix T Woo on behalf of Creditor SINO-US INVESTMENT AND MANAGEMENT CONSULTANT LIMITED
fwoo@ftwlawgroup.com, admin@ftwlawgroup.com

Hatty K Yip on behalf of U.S. Trustee United States Trustee (LA)
hatty.yip@usdoj.gov, hatty.k.yip@usdoj.gov

Timothy J Yoo on behalf of Interested Party Courtesy NEF
tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/21859689.1
